DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The Drawing is objected for showing a non-workable circuit.  Figure 2 shows that that gates and drains of transistors 3a and 3b are connected together. Thus, the differential output voltages at drains of the first differential input stage (1a and 1b) are always equal.  Therefore, the comparing function is not workable. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al.  (US 20110210762).
As to claim 1, Hirose et al.’s figure 7 shows a comparator, arranged for operation under low average power consumption for comparing a first analogue input signal with a second analogue input signal, said comparator comprising: a differential input stage (12 except for Q21) comprising two input switches (Q22, Q23) forming an input differential pair, for comparison of a transition between said first and second analogue input signals (Vref and Vin); a output stage (13, 15) for providing a digital output of said comparator in accordance with a difference between said first and second analogue input signals; a bias current stage (Q21) for providing a bias current to said differential input stage, characterized in that 
As to claim 2, figure 7 shows that said bias current stage is arranged for increasing said bias current to said differential input stage upon decrease of said transition between said first and second analogue input signals.
As to claim 3, figure 7 shows that the comparator further comprising: a further differential input stage (14b) comprising two input switches (Q47, Q48) forming a further differential pair connected in parallel with said first differential input stage to said output stage.
As to claim 4, figure 7 shows that the comparator further comprising: a start-up stage (11, Q62, Q65), connected in parallel with said first differential input stage to said output stage for starting up said comparator.
As to claim 5, figure 7 shows that the comparator further comprising: a current mirror stage (Q21, Q61), connected in parallel with said start-up stage and in series with said further differential input stage.
As to claim 6, figure 7 shows that the comparator further comprising: a second differential input stage comprising two input switches forming an second input differential pair, and connected in series between said first differential pair and said output stage.
As to claim 8, figure 7 shows that the switches of said comparator are comprised of MOSFETs.
As to claim 9, figure 7 shows that the comparator is an asynchronous comparator.
.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirose et al.  (US 20130194039).
As to claim 11, Hirose et al.’s figure 7 shows a comparator, arranged for operation under low average power consumption for comparing a first analogue input signal (VIN-) with a second analogue input signal (VIN+), said comprising: a first transistor (MP5), which provides a bias current to said comparator, said first transistor having a gate connected to a gate and drain of a second transistor (MP8) and a drain connected to a source of a third and a fourth transistors (MP3 and MP4); said third and fourth transistor forming a first differential pair, and having gates connected to input nodes of the comparator, and having drains connected to a gate and a source of a fifth and a sixth transistors (MN3 and MN4), respectively, and to an output or second stage (MP6, MP7, MN5, MN6) of the comparator; said sixth transistor (MN3 or MN4) having a gate and source connected to a gate of a seventh transistor (MN8 or MN7); said seventh transistor having a drain connected to said source and gate of said second transistor.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al.  (US 20130194039) in view of Lee et al. (US 5961215)
As to claim 13, Hirose et al.’s figure 7 fails to show eighth and ninth transistors.  However, Lee et al.’s figure 12 shows a transistor formed by plurality of transistors connected in parallel to achieve desired size.  Therefore, it would have been obvious to one having ordinary skill in the art to use transistor formed by plurality of transistors connected in parallel for Hirose et al.’s MN8 and MP8 for the purpose of achieving desired transistor sizes.  Thus, the modified Hirose et al.’s figure 7 further shows an eighth and ninth transistor (parallel connected transistors in MN8) having sources connected together to said drain of said seventh transistor (MN7).
As to claim 14, the modified Hirose et al.’s figure 7 shows a tenth transistor (one of the parallel connected transistors in MP8) having a gate and drain connected together to said drain of said ninth transistor.
Allowable Subject Matter
7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
In response to the arguments of claim 1, Hirose et al.’s bias current stage Q21 is a single switch that includes a transistor.
Applicant believed that claim 11 is allowable for the reasons argued for the rejection of claim 1.  However, claims 1 and 11 recite different limitations.  Therefore, the rejection of claim 11 is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/

Art Unit 2842